DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-15 are pending upon entry of amendment filed on 7/3/19.

Upon further consideration, the species election requirement set forth in the office action mailed on 4/15/22 has been withdrawn.

3.	      Applicant’s IDS filed on 6/25/20 and 7/15/22 have been acknowledged.  

The foreign non-English patent literature has been considered to its extent of English abstract.  Applicant is required to submit English translation if further consideration is required.

4.	No oath is of record.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2015/112578 (IDS reference) in view of Chyung et al (Ann Allergy Asthma Immunology, vol. 113, p. 460-466, 2014, IDS reference) and Frank et al (Pediatrics, vol.138(5):pp 1-11, 2016).

The ‘578 publication teaches method of treating hereditary angioedema (HAE) comprising administering 100-300mg of DX2930 of multiple doses biweekly or monthly (claims 26-33).  The ‘578 publication further teaches the treatment may continue for 6 months ( p. 5).  The DX-2930 antibody is claimed antibody with CDR set forth in SEQ ID NO:5-10, variable heavy and light chains of SEQ ID NO:3-4, constant heavy and light chains of antibody set forth in SEQ ID NO:1-2 and it meets the limitations of claims 1 and 6-8.

The ‘578 publication further teaches the monitoring the level of creatine phosphokinase of subject during the course of treatment and reducing dosage (claims 46-47, 73-74) and the administration route includes subcutaneous administration (claim 48).

Note claims 9-12 recite administering of antibody at 300mg every two weeks, every four weeks and the treatment length in p. 48 lasts 112 days (table 2) and meets limitations of claim 1 of instant application (4-9 months).  The ‘578 publication suggests various dosages 0.1mg/kg, 0.3mg/kg, 1mg/kg, or 3mg/kg (Examples).

The disclosure of the ‘578 publication differs from the instant claimed invention in that it does not teach the use of pharmaceutical compositions comprising histidine, phosphate, citric acid, NaCl and polysorbate as in claims 11-12 of the instant application and pediatric patient populations and the body weight of less than 35 kg as in claims 3-5 of the instant application, respectively. 

Chyung et al teach use of 30mM of phosphate buffer, 19mM of citric acid, 50mM histidine, 90mM of NaCl, 0.01% polysorbate at pH 6 in clinical trials in phase I of HAE in healthy patient for safety (p. 463-464). DX2930 is potently and specifically inhibit plasma kallikrein and available as a validated drug target for HAE.  Chyung et al. further teach that there is a need for long term prophylaxis. 

Likewise, Frank et al. teach that HAE is a potentially life-threatening inherited disease with onset at childhood.  Frank et al. teach that the treatment of the disease at early age is critical and there is need for approved medication for children (p. 1-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize teachings of the Chyung and Frank references into the treatment method taught by the ‘578 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the clinically important formulation is already known and there is need for treatment regiment for children as the treatment is more critical at earlier onset and the disease is being more severe (p. 2).

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 11,084,884 in view of Chyung et al (Ann Allergy Asthma Immunology, vol. 113, p. 460-466, 2014, IDS reference) and Frank et al (Pediatrics, vol.138(5):pp 1-11, 2016).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘884 patent recites method of treating HAE with antibody set forth in SEQ ID NO:1-10.  The antibody concentration is 300-400mg  at every 2-4 weeks and reducing of dose where the reduction is required upon monitoring.

The claims of the ‘884 differs from the instant claimed invention in that it does not teach the use of pharmaceutical compositions comprising histidine, phosphate, citric acid, NaCl and polysorbate as in claims 11-12 of the instant application and pediatric patient populations and the body weight of less than 35 kg as in claims 3-5 of the instant application, respectively. 

Chyung et al teach use of 30mM of phosphate buffer, 19mM of citric acid, 50mM histidine, 90mM of NaCl, 0.01% polysorbate at pH 6 in clinical trials in phase I of HAE in healthy patient for safety (p. 463-464). DX2930 is potently and specifically inhibit plasma kallikrein and available as a validated drug target for HAE.  Chyung et al. further teach that there is a need for long term prophylaxis. 

Likewise, Frank et al. teach that HAE is a potentially life-threatening inherited disease with onset at childhood.  Frank et al. teach that the treatment of the disease at early age is critical and there is need for approved medication for children (p. 1-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize teachings of the Chyung and Frank references into the treatment method taught by the ‘884 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the clinically important formulation is already known and there is a need for treatment regimen for children as the treatment is more critical at earlier onset and the disease is being more severe (p. 2).

10.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 11,286,307 in view of Frank et al (Pediatrics, vol.138(5):pp 1-11, 2016).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘307 patent recites method of treating HAE with antibody set forth in SEQ ID NO:1-10.  The antibody concentration is 300-400mg at every 2-4 weeks and reducing of dose where the reduction is required upon monitoring.  The ‘307 patent recites excipient concentrations required by the instant claims.

The claims of the ‘307 differs from the instant claimed invention pediatric patient populations and the body weight of less than 35 kg as in claims 3-5 of the instant application. 

Frank et al. teach that HAE is a potentially life-threatening inherited disease with onset at childhood.  Frank et al. teach that the treatment of the disease at early age is critical and there is need for approved medication for children (p. 1-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize teachings of the Frank reference into the treatment method taught by the ‘307 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because there is a need for treatment regimen for children as the treatment is more critical at earlier onset and the disease is being more severe (p. 2).

11.	No claims are allowable.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 9, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644